Citation Nr: 0521553	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-08 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from January 1975 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating action that denied service 
connection for PTSD.  In December 2002 the veteran appeared 
and gave testimony at a hearing before a hearing officer at 
the RO.  A transcript of this hearing is of record.  In May 
2005 the veteran again appeared and gave testimony at a 
hearing before the undersigned at the RO.  A transcript of 
this hearing is also of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2004)

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy." See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).

If the veteran did not "engage in combat with the enemy," or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor. See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996). In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor. See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

In this case the veteran has asserted that he suffers from 
PTSD as a result of an episode in which he almost drowned 
during swimming training while at boot camp.  In support of 
this claim the veteran has submitted a statement dated in 
February 2002, from an individual who reported that he was 
present when this episode occurred.  Since that is the case, 
the Board believes that an attempt should be made to verify 
that the veteran and this individual were assigned to the 
same unit during there period of recruit training in the 
Marine Corps during which the above stressor incident 
reportedly occurred.  

The veteran was afforded a VA psychiatric examination in July 
2001, after which the diagnosis was somatoform disorder.  The 
examiner did not comment directly on the presence or absence 
of PTSD symptomatology, but did comment that it appeared that 
"whatever he is experiencing may well be a manifestation of 
what he experienced in the service."  

Review of the record also indicates that the veteran receives 
ongoing outpatient treatment at a VA medical facility for 
psychiatric symptoms.   Included in these records is a 
clinical note dated in September 2003 in which a diagnosis of 
PTSD was entered on Axis I.  It was noted that his reported 
stressors, included a near drowning that "was not present in 
his c[laims] file" and it was also noted that he also 
included a number of stressful events that occurred outside 
his military experience.  A further VA examination is needed 
to clarify the current diagnosis, and/or clarify the 
stressors supporting any diagnosis of PTSD.  

It is also noted that no clinical records reflecting 
psychiatric treatment at this VA facility subsequent to 
October 15, 2003 are currently in the claims folder.  The 
veteran testified at the May 2005 hearing that he continued 
to receive treatment for PTSD.  As VA has notice of the 
existence of additional pertinent VA records, such must be 
retrieved and associated with the other evidence already on 
file. 38 U.S.C.A. § 5103A(b), (c) (West 2004); see Bell v. 
Derwinski, 2 Vet. App. 611(1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).

In view of the above, this case is REMANDED for the following 
actions:  

1.  Obtain copies of all clinical records 
documenting the veteran's treatment for 
PTSD at the VA Medical Center in North 
Little Rock, Arkansas, subsequent to 
October 15, 2003. 

2.  Contact the service department and 
request verification that the witness who 
completed the February 2002 statement, 
served with the veteran in Platoon 3008 
during training at the Marine Corp 
Recruit Depot in San Diego.

3.  Afford the veteran a psychiatric 
examination, preferably by a 
psychiatrist, to determine whether he 
meets the criteria for a diagnosis of 
PTSD. The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum to 
the report.  If the veteran meets the 
criteria for the diagnosis of PTSD, the 
examiner should specify the stressors 
that support the diagnosis. 

If the veteran does not meet the criteria 
for a diagnosis of PTSD, the examiner 
should report the criteria for the 
diagnosis that are not met.

4.  Then re-adjudicate the veteran's 
claim for service connection for PTSD.  
If this benefit remains denied, issue a 
supplemental statement of the case.  The 
case should then be returned to this 
Board for further appellate consideration 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



